Citation Nr: 0835618	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  04-15 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 and November 2004 RO 
rating decisions.  The November 2002 RO decision determined 
that new and material evidence had not been received to 
reopen a claim for entitlement to service connection for PTSD 
and denied service connection for tinnitus.  

The November 2004 RO decision determined that new and 
material evidence had not been received to reopen a claim for 
entitlement to service connection for a psychiatric disorder 
(generalized anxiety disorder).  

An April 2005 RO decision granted service connection and a 10 
percent rating for tinnitus, effective May 18, 2000.  
Therefore, that issue is no longer on appeal.  The veteran 
provided testimony at a personal hearing at the RO in March 
2007.  In June 2008, the veteran testified at a Travel Board 
hearing at the RO.  

The Board observes that the April 2005 RO decision (noted 
above) also granted service connection and a noncompensable 
rating for bilateral hearing loss, effective May 19, 2003.  
The veteran filed a notice of disagreement in May 2005 and a 
statement of the case was issued in July 2006.  The record 
does not reflect that a timely substantive appeal has been 
submitted as to that issue.  Thus, the Board does not have 
jurisdiction over that claim.  38 C.F.R. §§ 20.200, 20.202, 
20.302.  

The present Board decision addresses the issue of whether new 
and material evidence has been received to reopen a claim for 
entitlement to service connection for a psychiatric disorder, 
to include PTSD.  The issue of merits of the claim for 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  By way of a January 1991 decision, the RO denied service 
connection for a psychiatric disorder, to include PTSD; the 
veteran did not appeal.  

2.  Evidence received since the January 1991 denial includes 
some evidence which is not cumulative or redundant, and which 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The January 1991 RO decision that denied service 
connection for a psychiatric disorder, to include PTSD, is 
final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen a 
claim for service connection for a psychiatric disorder, to 
include PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a psychiatric disorder, to include 
PTSD, and the need to remand for additional information with 
regard to the merits of the issue, no further discussion of 
VCAA compliance is needed at this time.  

Analysis

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).

As applicable to the present case, the term "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The definition of "new and material evidence" was recently 
changed, but the latest definition only applies to 
applications to reopen a finally decided claim received by 
the VA on or after August 29, 2001; thus this recent change 
does not apply to the instant case.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2007).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The RO denied service connection for a psychiatric disorder 
(general anxiety disorder), to include PTSD, in January 1991.  
The January 1991 RO decision was not appealed and is 
considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the January 1991 RO 
decision included the veteran's service personnel and medical 
records; post-service private and VA treatment records; VA 
examination reports; and the veteran's own statements.  The 
RO denied service connection for a psychiatric disorder, to 
include PTSD, on the basis that a psychiatric disorder 
(generalized anxiety disorder) was not noted or treated in 
service and that PTSD was not diagnosed pursuant to an August 
1990 VA psychiatric examination report.  The RO noted that 
reports from Geisinger Medical Group revealed that the 
veteran was seen for light-headedness, colds, and anxiety 
attacks.  The RO also reported that a report from S. L. 
Alfano, D.O., indicated that the veteran was being treated 
for post-Vietnam stress syndrome.  The RO further noted that 
an August 1990 VA psychiatric examination report related a 
diagnostic impression of a generalized anxiety disorder with 
panic and somatization features.  The RO indicated that the 
examiner reviewed the results of psychological testing along 
with the psychiatric examination and found that the veteran 
did not suffer from PTSD.  

The evidence received since the January 1991 RO decision 
includes additional private treatment records; additional VA 
treatment records; VA examination reports and statements and 
testimony from the veteran.  

The post-service private and VA treatment records show 
treatment for disorders including various diagnosed 
psychiatric disorders such as generalized anxiety disorder 
and PTSD.  

A January 2002 statement from a VA social worker noted that 
he treated the veteran for PTSD from March 2001 to October 
2001.  The social worker indicated that the veteran suffered 
from anxiety attacks, nightmares, periods of rage/anger, and 
marital conflict.  

A July 2002 private statement from S. L. Alfano, D.O., 
reported that he treated the veteran on multiple occasions 
over the previous ten years and that he had prescribed 
various medications for anxiety as well as for difficulty 
sleeping and concentrating.  Dr. Alfano stated that he 
believed that the "cause of [the veteran's] psychologic 
difficulties [related] to his experiences in the armed 
forces, leaving him with residual anxiety and difficulties 
with activities of daily living, commonly known as PTSD."  

An August 2008 private report from a psychologist noted that 
the veteran was seen for a three hour session in June 2008.  
The psychologist noted that he reviewed the veteran's DD-214 
which indicated that he served during Vietnam Era, that he 
enlisted in the Navy in September 1965, and that he served 
honorably until discharged in September 1968.  The veteran 
reported that he served thirteen months in Vietnam and that 
he served on the "USS Constance", which was a minesweeper.  
The psychologist noted that he reviewed a December 2007 
statement of the case as well as VA records showing treatment 
for PTSD from March 2001 to May 2004.  The psychologist 
indicated that the veteran reported that the USS Constance 
was a wooden ship designed for minesweeping and that he was 
all over Vietnam, including spending time in the Gulf of 
Tonkin and other rivers and coastal waters.  It was noted 
that the veteran reported several traumatic events while 
serving on active duty and the psychologist discussed those 
traumatic events.  

The diagnosis was PTSD, chronic, severe, with anxious and 
depressed features.  The psychologist stated that "all in 
all, [they] [were] dealing with an individual who suffered 
from PTSD chronic/severe."  It was noted that the veteran 
had depressed and anxious features.  The psychologist 
commented that the veteran's exposure to traumatic incidents 
while serving on active duty in the Navy in Vietnam and the 
resultant symptoms available to him, as expressed throughout 
the report, indicated that he suffered from PTSD.  The 
psychologist remarked that he was in disagreement with the VA 
that the veteran suffered from generalized anxiety disorder.  
The psychologist stated that the traumatic events to which 
the veteran was exposed met the criteria in DSM-IV (events 
outside the range of usual human experience).  

The Board observes that in the evidence available at the time 
of the January 1991 RO decision, there were diagnoses of 
post-Vietnam stress syndrome, anxiety attacks, and 
generalized anxiety disorder.  As noted previously, the 
January 1991 RO decision denied service connection for a 
psychiatric disorder, to include PTSD, on the basis that a 
psychiatric disorder (generalized anxiety disorder) was not 
noted or treated in service and that PTSD was not diagnosed 
pursuant to an August 1990 VA psychiatric examination report.  

In the evidence received since January 1991, there are clear 
diagnoses of PTSD.  The January 2002 statement from a VA 
social worker noted that the veteran had been treated for 
PTSD.  Additionally, the private statement from Dr. Alfano 
indicated that he believed that the cause of the veteran's 
psychologic difficulties related to his experiences in the 
armed forces and that he was left with residual anxiety and 
difficulties with activities of daily living, commonly known 
as PTSD.  Further, the August 2008 report from a private 
psychologist related a diagnosis of PTSD.  The psychologist 
specifically stated that he was in disagreement with the VA 
that the veteran suffered from generalized anxiety disorder.  
The Board finds that the current diagnoses of PTSD, as well 
as the statement from Dr. Alfano essentially relating the 
veteran's anxiety and PTSD to his experiences in the armed 
forces, are evidence that is both new and material because 
the claim was previously denied on the basis that the veteran 
did not have PTSD and that his generalize anxiety disorder 
was not related to service.  Therefore, the Board finds that 
the evidence received since the January 1991 RO decision 
includes some evidence which is new, since it is not 
cumulative or redundant, and some of such new evidence is 
also material, since it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

The Board concludes that new and material evidence has been 
submitted since the January 1991 RO decision, and thus the 
claim for service connection for a psychiatric disorder, to 
include PTSD, is reopened.  This does not mean that service 
connection for a psychiatric disorder, to include PTSD, is 
granted.  Rather, additional development of evidence will be 
undertaken (see the below remand) before the issue of service 
connection for a psychiatric disorder, to include PTSD, is 
addressed on a de novo basis.  Manio, supra.  


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a psychiatric 
disorder, to include PTSD, is reopened, and to this extent 
only, the benefit sought on appeal is granted.  


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The veteran claims service connection for a psychiatric 
disorder, to include PTSD, as a result of his period of 
service in the Navy, specifically his service in Vietnam.  
His service personnel records indicate that he was not 
awarded decorations evidencing combat.  Such records show 
that his occupational specialty was listed as a boatswain's 
mate.  The service personnel records indicate that the 
veteran had two years, eight months, and twenty-one days of 
foreign and/or sea service.  It was noted that he was 
authorized to wear the Vietnam Service Medal for service 
aboard the USS Constant during the period from July 1966 to 
August 1966.  The veteran was also awarded the Republic of 
Vietnam Campaign Medal for service aboard the USS Constant 
while assigned to the Market Time patrol force for the 
periods from July to August 1966; September to November 1966; 
and December to February 1967.  The veteran's service medical 
records do not show treatment for any psychiatric problems 
including PTSD.  

Post-service private and VA treatment records show treatment 
for disorders including psychiatric disorders such as 
generalized anxiety disorder and PTSD.  

The veteran has reported various stressors.  For example, a 
January 2002 report from a VA social worker noted that the 
veteran served in Vietnam for thirteen months in the Navy and 
that he served on mine-sweeper duty patrolling for the enemy.  
It was noted that the veteran reported that he experienced 
enemy fire after only three days in-country.  The veteran 
indicated that he was involved in several firefights from his 
gunboat/mine-sweeper and that he was exposed to many dead 
Marines on the short and in the water from combat.  The 
veteran also stated that he was frequently exposed to enemy 
action and that his craft was involved in a substantial 
amount of destruction of Vietnam "junk" craft with the 
accompanying feelings of being continuously hyper vigilant 
and being on edge.  

In a June 2007 statement, the veteran reported that he served 
on a minesweeper that performed river and coastal patrol and 
minesweeping from November 1966 to December 1967.  He stated 
that their mission on river and coastal patrol was to search 
"junks" (boats used by the Viet Cong and Vietnamese) for 
contraband, small arms, rocket launchers, and grenades.  He 
noted that the boarding was very stressful because he didn't 
know what he was going to encounter.  He reported that such 
was performed on a daily basis and was very stressful.  The 
veteran indicated that they would encounter small arms fire 
from offshore that was almost a daily occurrence.  He stated 
that minesweeping was his second stressful incident and that 
they had to clear channel and harbor areas of surface and sub 
surface mines.  He reported that the fear of missing a mine 
and getting blown out of the water was stressful and their 
anxiety levels were really high.  The veteran reported 
essentially similar stressors in a September 2007 statement.  

An August 2008 private psychological evaluation report noted 
that the veteran reported that reported that he served on the 
"USS Constance", which was a wooden ship designed for 
minesweeping, and that he was all over Vietnam, including 
spending time in the Gulf of Tonkin and other rivers and 
coastal waters.  He indicated that his primary responsibility 
was to search and board "junks" for enemy and contraband.  
He stated that he carried a weapon and at times enemy 
sympathizers were removed from the boats.  He reported that 
he fired his weapon from the boat on several occasions and 
that the gun was used to force other boats to stop.  The 
veteran indicated that they could have been wounded or killed 
at any time.  He stated that on the rivers, the boat took 
enemy fire from the shoreline and that he was exposed to many 
dead and wounded Americans on the shore.  He noted that the 
most threatening part of his job was searching for mines and 
that he feared for his life because he never knew when a mine 
would explode.  It was noted that, all in all, the veteran's 
exposure to dead and wounded, receiving small arms fire, and 
boarding potential enemy vessels, was highly stressful and 
created many symptoms that remained throughout his life.  The 
veteran also referred to similar stressors at the June 2008 
Board hearing.  

The veteran has specifically stated that he was exposed to 
stressors, including small arms fire.  Although not 
specifically claimed by the veteran, the Board observes that 
a mortar attack on one's unit may be accepted as a stressor 
event that could be verified and, in some cases, form the 
basis of a PTSD diagnosis.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002).  

The Board notes that the veteran has specifically stated that 
he was exposed to stressors, including small arms fire, while 
serving on the USS Constant from November 1966 to December 
1967.  As noted above, a January 2002 report from a VA social 
worker indicated that the veteran reported that he 
experienced enemy fire after only three days in-country.  

The Board notes that there is no indication in the record 
that there has been an attempt to verify the veteran's 
reported stressors through the U.S. Army and Joint Services 
Records Research Center (JSRRC) and/or the Naval Historical 
Center.  Therefore, the Board is of the view that an attempt 
to verify the veteran's alleged stressors and to obtain 
relevant deck logs from the USS Constant should be made.  
Prior to any attempt to verify stressors, the veteran should 
be contacted and afforded one more opportunity to lay out 
specific details that would aide in verification.  

Additionally, the Board notes that the veteran has not been 
afforded a VA examination with the goal of arriving at an 
opinion as to the etiology of any current psychiatric 
disorder.  Such an examination should be accomplished on 
remand.  38 C.F.R. § 3.159(c)(4).  

Prior to any examination, any outstanding records of 
pertinent medical treatment should be obtained.  
        
Accordingly, these issues are REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him 
for psychiatric problems since June 2007.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder.  
Specifically, VA any records of pertinent 
treatment received since June 2007 should 
be obtained.  

2.  Contact the veteran and ask him to 
provide specific details for each 
stressful event he reports having 
occurred during service.  The details 
should include names, dates, locations, 
unit affiliations, or any other 
identifying information that would assist 
in efforts to attempt to verify the 
occurrence of the reported events.  The 
veteran should be informed that the 
details in his response are very 
important to his claim.  

3.  Request that the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
or other official sources such as the 
Naval Historical Center, investigate and 
attempt to verify the veteran's alleged 
stressors, to specifically include 
exposure to small arms fire (including 
three days after his arrival in Vietnam); 
and any other stressor for which the 
veteran provides sufficient detail.  The 
deck logs for USS Constant for the 
appropriate periods should also be 
obtained.  If more detailed information 
is needed for this research, the veteran 
should be given and opportunity to 
provide it.  

4.  Schedule the veteran for a VA 
examination by a psychiatrist to determine 
the nature and etiology of any current 
psychiatric disorder.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should diagnose 
all current psychiatric disorders.  
Following review of the claims file and 
examination of the veteran, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is 
more likely, less likely, or at least as 
likely as not (50 percent probability), 
that any currently diagnosed psychiatric 
disorder is etiologically related to the 
veteran's period of service.  If PTSD is 
diagnosed the examiner should specify the 
stressor(s) upon which the diagnosis was 
based.  Any opinions expressed by the 
examiner must be accompanied by a complete 
rationale.  

5.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
a psychiatric disorder, to include PTSD.  
If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


